 


109 HCON 388 IH: Recognizing that the plight of Kashmiri Pandits has been an ongoing concern since 1989 and that their physical, political, and economic security should be safeguarded by the Government of India and the state government of Jammu and Kashmir.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 388 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Wilson of South Carolina (for himself, Mr. Ackerman, and Mr. Gordon) submitted the following concurrent resolution; which was referred to the Committee on International Relations
 
CONCURRENT RESOLUTION 
Recognizing that the plight of Kashmiri Pandits has been an ongoing concern since 1989 and that their physical, political, and economic security should be safeguarded by the Government of India and the state government of Jammu and Kashmir. 
 
Whereas Jammu and Kashmir has an ancient culture of religious tolerance and pluralism, and Hindus, Muslims, Sikhs, Buddhists, and Christians were able to practice their faith in an atmosphere of mutual respect and peace until 1989; 
Whereas Kashmiri Pandits are the original inhabitants of Kashmir, tracing their heritage and culture back several millennia; 
Whereas Kashmiri Pandits have been the victims of a sustained ethnic cleansing campaign initiated in 1989 by Pakistan-based terrorist groups, which forced a mass exodus of Pandits from Jammu and Kashmir, many of whom now live in Indian refugee camps; 
Whereas the Kashmiri Pandit population has declined from 400,000 in 1989 to a current level of only 8,000; 
Whereas international human rights organizations have failed to accurately report the campaign of intimidation and violence directed against Kashmiri Pandits; 
Whereas hundreds of Kashmiri Pandit civilians, elected officials, and military personnel have been killed in terrorist attacks; and 
Whereas Harakat ul-Mujahidin, Jaish-e-Mohammed, and Lashkar-e Tayyiba, which are Pakistan-based terrorist groups and have been designated by the Department of State as foreign terrorist organizations, are seeking to drive out Kashmiri Pandits from Jammu and Kashmir and fight the security forces of the Government of India: Now, therefore, be it 
 
That Congress— 
(1)condemns the human rights violations committed against Kashmiri Pandits; 
(2)urges the Government of the Islamic Republic of Pakistan to end cross-border terrorism by dismantling the infrastructure for terrorist activities on territory under its control, so that all Kashmiris can live, work, and worship in peace; and 
(3)encourages the Government of the Republic of India and the state government of Jammu and Kashmir to ensure that Kashmiri Pandits are treated with respect and dignity and are able to safely return to Kashmir. 
 
